EDMONDS, P. J.,
concurring.
The advisement of the statutory rights in ORS 426.100(1) is mandatory, and a failure to advise an alleged mentally ill person of those rights as the statute requires ordinarily requires reversal. State v. May, 131 Or App 570, 888 P2d 14 (1994). Moreover, an appellant need not preserve such a claim of error for this court to consider it. State v. Ritzman, 192 Or App 296, 298, 84 P3d 1129 (2004) (“The trial court’s failure to provide the advice required by the statute is not only error, but it is plain error that we exercise our discretion to consider despite an appellant’s failure to raise and preserve the issue at the hearing.”). I do not agree with the *571majority that this case is factually distinguishable from Ritzman in any meaningful way. In both cases, the trial court failed to give the advice required by the statute. It matters not, insofar as the mandatory duty under the statute exists, whether the advice is wholly or partially incomplete. The statute means what it says, and, therefore, the error is apparent on the face of the record. That said, I agree with the result in this case. Appellant, with the assistance of counsel, actually litigated the issue of whether he was eligible for conditional release, voluntary treatment, or discharge. Consequently, the error committed by the trial court was harmless. State v. Buffum, 166 Or App 552, 558, 999 P2d 541 (2000), rev dismissed, 335 Or 142 (2002) (Edmonds, J., concurring).